DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2. 	The terminal disclaimer dated 6 January 2021 has been approved and all rejections on the ground of nonstatutory double patenting are removed.  

Response to Amendment

3. 	The changes to the claims are agreed with and all new matter objections are removed.   

Priority

4. 	Canceling claim 15 is agreed with and the status of the case being a continuation is agreed with.     

	Claim Rejections – 35 USC § 112


5. 	The change to the claims are agreed with and the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are removed.  

Drawings
	
6. 	The changes to the claims are agreed with and the objection to under 37 CFR 1.83(a) is removed.  

7. 	The replacement drawings dated 20 March 2000 are approved.  

Election/Restrictions

8. 	Claims 12, 24, 25, and 27 hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER'S AMENDMENT

9. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ramon Klitzke (Reg. No. 30,188) on 15 March 2021.

The application has been amended as follows: 	Claims 31-32 are canceled.  

Conclusion

10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SLB/ 17 March 2021 		/STEPHEN L BLAU/                                                  Primary Examiner, Art Unit 3711